     Case 2:21-cv-00524-RFB-EJY Document 4 Filed 04/21/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   PATRICIA JONES,                                            Case No.: 2:21-cv-00524-RFB-EJY
 5                     Plaintiff,
                                                                               ORDER
 6           v.
 7   SECRETARY, DEPARTMENT OF
     VETERANS AFFAIRS,
 8
                       Defendant.
 9

10           Plaintiff, proceeding pro se, filed her Initiating Documents with the Clerk of Court to
11   commence a civil action in this Court. ECF No. 2-1. The Initiating Documents includes a Final
12   Agency Decision from a dispute with the Department of Veterans Affairs regarding employment
13   discrimination.
14           Plaintiff has neither paid the $402 filing fee for this matter nor filed an application to proceed
15   in forma pauperis, which she must do pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District Court
16   for the District of Nevada Local Rule LSR 1-1 if she wishes to proceed without paying the mandatory
17   filing fee. Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case
18   may apply to the court for leave to proceed in forma pauperis. The application must be made on the
19   form provided by the court and must include a financial affidavit disclosing the applicant’s income,
20   assets, expenses, and liabilities.”
21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall send Plaintiff the
22   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document
23   entitled information and instructions for filing an in forma pauperis application.
24           IT IS FURTHER ORDERED that on or before May 21, 2021, Plaintiff shall either: (1) file
25   a fully complete application to proceed in forma pauperis by a non-prisoner, in compliance with 28
26   U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $402 filing fee for a civil action (which includes
27   the $350 filing fee and the $52 administrative fee).
28
                                                        1
     Case 2:21-cv-00524-RFB-EJY Document 4 Filed 04/21/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this Order, the

 2   Court will recommend dismissal of this action.

 3          Dated this 21st day of April, 2021.

 4

 5

 6                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
